J-S39005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MARK QUINTIN GALLOWAY

                            Appellant                   No. 1350 MDA 2015


              Appeal from the PCRA Order Entered June 24, 2015
              In the Court of Common Pleas of Lancaster County
               Criminal Division at No: CP-36-CR-0003033-2007


BEFORE: STABILE, PLATT *, and STRASSBURGER*, JJ.

MEMORANDUM BY STABILE, J.:                                FILED JULY 25, 2016

        Mark Quinn Galloway (“Appellant”) pro se appeals from the June 24,

2015 order of the Court of Common Pleas of Lancaster County (“PCRA

court”), which denied his request for collateral relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9451-46. We affirm.

        While the present appeal does not require an exhaustive review of the

facts, some context is necessary.          On September 8, 2008, Appellant pled

guilty to four counts of criminal attempt homicide, five counts of aggravated

assault, and two violations of the Uniform Firearms Act. 1       The trial court

sentenced Appellant on December 22, 2008 to an aggregate term of forty-

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 901, 2702(a)(1),(4), and 6101-27, respectively.
J-S39005-16



one and one-half years to one hundred years’ imprisonment. We affirmed

the judgment of sentence on January 6, 2010.       See Commonwealth v.

Galloway, 991 A.2d 356 (Pa. Super. 2010) (unpublished memorandum).

Because Appellant did not seek an appeal to our Supreme Court, his

sentence became final on February 5, 2010.

     On June 15, 2010, Appellant filed a timely PCRA petition, which the

PCRA court denied on August 29, 2011.        This Court affirmed the PCRA

court’s decision on July 19, 2012. See Commonwealth v. Galloway, 55
A.3d 141 (Pa. Super. 2012) (unpublished memorandum).

     On April 20, 2015, Appellant filed what purported to be a Petition for

Modification of Order.    Treating the filing as a second PCRA petition, the

PCRA court dismissed Appellant’s petition as untimely.       Appellant then

appealed to this Court.

     Preliminarily, we note that the PCRA court properly reclassified

Appellant’s April 2015 filing as a PCRA petition. The plain language of the

statute provides that “[t]he [PCRA] shall be the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies for the same purpose.”     42 Pa.C.S.A. § 9542.   Cognizant of the

stated purpose of the PCRA, we have held that “any petition filed after the

judgment of sentence becomes final will be treated as a PCRA petition.”

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011); see

also Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002) (noting that if

relief is available under the PCRA, the PCRA is the exclusive means of

                                     -2-
J-S39005-16



obtaining the relief sought).     Accordingly, the PCRA court did not err in

treating Appellant’s April 20, 2015 Petition for Modification as a PCRA

petition.

      We must now determine whether the PCRA court properly dismissed

Appellant’s petition as untimely. For such an inquiry, our standard of review

is whether the PCRA court’s findings are free of legal error and supported by

the record.     Commonwealth v. Martin, 5 A.3d 177, 182 (Pa. 2010)

(citation omitted).

      A court cannot entertain a PCRA petition unless the petitioner has first

satisfied the applicable filing deadline. Section 9545(b) of the PCRA specifies

the following requirements for a PCRA petition to be considered timely:

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

              (i) the failure to raise the claim previously was the
              result of interference by government officials with
              the presentation of the claim in violation of the
              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United
              States or the Supreme Court of Pennsylvania after
              the time period provided in this section and has been
              held by that court to apply retroactively.


                                       -3-
J-S39005-16


      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have
      been presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42 Pa.C.S.A. § 9545(b).         The limitation established by Section 9545 is

jurisdictional in nature and “implicat[es] a court’s very power to adjudicate a

controversy.” Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014) (citing

Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999)). The time for filing can

be extended only by a petitioner satisfying one of the exceptions listed in

Section 9545(b)(1)(i)-(iii).     Id.   Accordingly, courts are without power to

“fashion    ad    hoc      equitable   exceptions   to   the   PCRA   time-bar.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      As stated above, Appellant’s judgment of sentence became final on

February 5, 2010.          See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a).

Appellant therefore had until February 5, 2011 to file for collateral relief.

Because Appellant’s instant PCRA petition was not filed until April 20, 2015,

it is facially untimely.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.       Here, Appellant has failed to allege, let

alone prove, any exceptions to the one-year time bar.           Accordingly, the


                                        -4-
J-S39005-16



PCRA court did not err in dismissing as untimely Appellant’s instant, his

second, PCRA petition for want of jurisdiction.

      Order affirmed.

      Judge Strassburger joins this memorandum.

      Judge Platt concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




                                     -5-